Por cuanto en este caso la Corte de Distrito de Arecibo dictó una resolución con res-pecto a una excepción a la denuncia, declarando con lugar la excepción y ordenando el archivo y sobreseimiento de la denuncia. Por cuanto la denuncia a que se hace referencia fué la presentada originalmente ante la Corte Municipal de TTtuado por el Jefe de Policía Insular; y de ella conoció la Corte de Distrito de Arecibo; Por cuanto de la resolución de la Corte de Distrito de Arecibo antes ■ citada apeló el fiscal, en una moción a su nombre en la que se lee: “El fiscal les notifica a Udes. que no estando conforme con la resolución de la corte dictada en el día de hoy .... apela de dicha resolución. ...” Por cuanto la apelación ha de-bido solicitarse en nombre de El Pueblo de Puerto Rico, que es parte en el caso, y no en el del fiscal; y vista la juris-prudencia de este tribunal en el caso Ex parte Gotay, 37 D.P.R. 472: Se declara con lugar la moción del apelado, y se desestima la apelación.